IN THE
                        TENTH COURT OF APPEALS

                              No. 10-13-00421-CV

S&G COTTON PTY, INC., SOUTHCOTT
TRADING PTY, INC., INDIVIDUALLY & D/B/A
S&G COTTON PTY, INC., CHING N LAU SHE,
INDIVIDUALLY & D/B/A S&G COTTON PTY,
INC., SOUTH COTTON PTY LTD., INC, WU YI
ZIONG, INDIVIDUALLY & D/B/A S&G COTTON
PTY, INC., AND HAO MING GUAN,
                                        Appellants
 v.

LONE STAR SHIPPERS ASS'N, INC.,
                                                        Appellee


                         From the 40th District Court
                             Ellis County, Texas
                            Trial Court No. 86262


                         MEMORANDUM OPINION


      Appellants S&G Cotton Pty, Inc.; Southcott Trading Pty LTD, Inc., Individually

and d/b/a S&G Cotton Pty, Inc.; Wu Yi Xiong, Individually and d/b/a S&G Cotton Pty,

Inc.; Hao Ming Guan, Individually and d/b/a S&G Cotton Pty, Inc.; Ching N. Lau She,

Individually and d/b/a S&G Cotton Pty, Inc.; and South Cotton Pty Ltd., Inc. filed a
restricted appeal of a judgment rendered against them. Appellants have now filed a

motion to dismiss the appeal, stating that all claims by and between the parties have

settled.

        Appellants’ motion is granted, and this appeal is dismissed. See TEX. R. APP. P.

42.1.




                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 19, 2013
[CV06]




S&G Cotton Pty, Inc. v. Lone Star Shippers Ass'n, Inc.                            Page 2